cade AERO LE URI a INSEE

NOTICE GF TRANSFER AND
oo RELEASE OF LIABILITY
> MAIL THIS PORTION TO DMV-OR-FILE ONLINE AT dmv.ca.gov
Nt W OWNE A'S LAST NAME (OM) COMPANY NAME

LI] LI LITT Ti tt Ett POLO

Boehm rica cer eee
eT OT oy
TO Ooo Cor Tio Oo ee
iguana
PILI EIEIO Cf

LFMJULJTCHEABS442 e017? FORD BAHW4O? ——

REG 138A (REV 10/2017}

 

 

 

    

G D0

|

|

D Sia
a EYJL?LOLZAS
v ‘

 

  
  
 

© CERTIFICATE OF TITLE oo

 

 

 

 

ay AUTOMOBILE: ¥R
i : s VEHICLE ID NUMBER MODEL = MAKE PLATE NUMBER
Pees] UPNUUINTEHEABSUYE 2017 FORD aaHu4g?
ie a a BOOY TYPE MODEL AX WEIGHT FUEL TRANSFER DATE FEES PAID EXPIRATION DATE
| i mt UT ve ist & NONE 09/08/2018
® solu CLASS = *YR MO EQUIPMT/TRUST NUMBER fSSUE DATE
cS) . aol? Nw YX 10/12/17
“ MOTGACYGLE ENGINE NUMBER ODOMETER DATE OOOMETER READING
ee 09/06/2017 b9 NT.
E|| REGISTERED OWNERIS) ACTUAL MILEAGE
if

FORD MOTOR CRDT CO LLC LSR
NATL RIFLE ASSN LSE

 

 

 

| Lb@5O0 WAPLES MILL RD \

: FATRFAX (

"| VA 22030 ?

:
; a

1 ji f

' ie INTEREST IN THE VEHICLE,

i 1a SITE NK .
i

| i tb GATE | X IGNA TUR if GOWNEH

SIGNATURE OF REGISTERED OWNER .
Hy Federal and State law requires that you state the mlisage upon transfer of ownership. Fallure to completa or providing a
false statement may result in fines and/or imprisonment. |

 

oR ae

 

Tha odometer now reads [Est “Le Lt] (no tenths), miles and to tha bast of my knowledge roflects tha actual
mileage unlesa one of the folowing statements is checked. Milaaga is VOID if altered or erased,

ra toe

WARNING (_}-Odometer reading fs not the actual mileage. 7] Mileage oxcoads ihe odometer machanical limits.

 

! cently {or declare) under panalty of perjury under the laws of the State of Cailfornia that the foregoing fs true and correct.

DATE EAORGGLCER AT URECG) DATE TRANSFEREE dr ER SOriA TURE, Sy

x x

PAINTED MAME OF SELLER OR AGENT SIGNING FCA A COMPANY

 

SY ae ee

ey oe

2 VOID WITHOUT BEAR WATERMARK. HOLD TO LIGHT TO VIEW.

 

<
2)
Oo
c=
a
=x
Oo
Cc
—
iu]
iu
b
eo]
F
bd
aT
ut
| cartily (or declare) under penalty of parjury undar the laws of ihe State of California that THE SIGNATURE(S) BELOW RELEASES 4 2
te
a
Pa
x
(@)]
rc
Qo
—
Oo
Cc
G)
a
oar
od]
fe)
s

PAINTED NAM? OF DUYER OR AGENT SGNING FOR a COMPANY

 

 

 

 

IMPORTANT READ CAREFULLY
Any change of Lienholder (holder of security interast) must be reported ta tha Department of Motor Vehicles within
10 days.

CIENHOLDERIS)

 

 

ax
FORD MOTOR CRDT CO LLC Sigaature releases intarast in vehicla, (Company
PO BX 105704 names must ba countersigned)
ATLANTA Release Date
’ GA 30348 CA176617070 Tn
i
. _QO571b48 REG. 17.90n8 ine 02/2018} ae iG
ne Miia st: ror) (edt 1 al Re a)

 
  

Nn
I 5 ee ss Foo =
© =| i HS 58) Pasa ee od aie ay ae i : <> -¢ yy

t beh g/t th ee Wats PS eee Peet Noe baitie sree St cee tee eae chad a ted ete Rar ff Ui UN, " a

cS
